Title: To George Washington from William Lord Stirling Alexander, 26 October 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany October 26th 1782
                  
                  I had the honor of writeing to your Excellency on the 23d Instant by Major Popham Since which I have not received any Intelligence from any quarter, except the enclosed Extract of a letter from Leiut. Col. Dearborn.
                  I belive the Enemy are so busyly employed in rendering their fortifications Tenable for the Winter, they have neither Men nor time to spare to Alarm us with their parties.  with very Sincere Esteem and Regard I am, Your Excellency’s Most Obedient and Most Humble Servant
                  
                     Stirling,
                     
                  
                Enclosure
                                    
                     
                         23 October 1782
                     
                     Extract of a letter from Lieut: Colonel Dearborn to Major Genl Lord Stirling        dated Saratoga October 23rd 1782.
                     "I have been honor’d with your Lordship’s favor of the 21st Instant, and attented to the directions therein given me.
                     "My scout has returned from Lake George but were not able to find Captain Prichard or his Boat, altho’ they searched every part of the Lake and Shores as far as Ticonderoga."
                  
                  
               